Exhibit 10-6

Borrower:
The Goldfield Corporation, a Delaware corporation
Account Number:
9660933082
 
BB&T
Note Number: 00011
 
Address:
1684 Hibiscus Blvd.
Melbourne, Florida
 
Melbourne, FL 32901
PROMISSORY NOTE
Date: March 6, 2015
 
 
 
 
 
 
 





The Goldfield Corporation (the “Borrower”), whether one or more) HEREBY
REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING OBTAINED FOR
BUSINESS/COMMERCIAL PURPOSES. For value received, the Borrower, jointly and
severally if more than one, promises to pay to BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation (the "Bank"), or order, at any of Bank's
offices in the above referenced city (or such other place or places that may be
hereafter designated by Bank), the sum of TWO MILLION AND NO/100 Dollars
($2,000,000.00), in immediately available currency of the United States of
America.


Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:


See Addendum to Promissory Note attached hereto.


Principal and interest are payable as follows:


Accrued interest is payable monthly commencing on April 6, 2015, and continuing
on the same day of each calendar period thereafter, until March 6, 2016, at
which time principal and interest shall be paid as follows:


1.
Commencing April 6, 2016 and each month thereafter through and including March
6, 2020, monthly principal payments in the amount of 1/48th of the principal
balance outstanding as of March 6, 2016, plus monthly accrued interest;



2.
On March 6, 2020 the entire outstanding principal and accrued interest shall be
due and payable in full.

Borrower shall pay to Bank, or order, a late fee in the amount of four percent
(4%) of any installment past due for fifteen (15) or more days. When any
installment payment is past due for fifteen (15) or more days, subsequent
payments shall first be applied to the past due balance. In addition, Borrower
shall pay to Bank a returned payment fee if the Borrower or any other obligor
hereon makes any payment at any time by check or other instrument, or by any
electronic means, which is returned to Bank because of nonpayment due to
nonsufficient funds.
All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank's sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount. Notwithstanding any other provision
contained in this Agreement, in no event shall the provisions of this paragraph
be applicable to any promissory note which requires disclosures pursuant to the
Consumer Protection Act (Truth-In-Lending Act), 15 USC § 1601, et seq., as
implemented by Regulation Z.
This Note is executed and delivered by Borrower in connection with the following
agreements (if any) between Borrower or other parties owning collateral and
Bank:
Florida Documentary Stamp Tax is not required.
Security Agreement conveying a security interest to Bank dated of even date
given by Borrower and Southeast Power Corporation, Power Corporation of America,
Bayswater Development Corporation, Pineapple House of Brevard, Inc., and C and C
Power Line, Inc.


Master Loan Agreement dated of even date, executed by Borrower and Southeast
Power Corporation, Power Corporation of America, Bayswater Development
Corporation, Pineapple House of Brevard, Inc., and C and C Power Line, Inc.
All of the terms, conditions and covenants of the above described agreements
(the "Agreements") are expressly made a part of this Note by reference in the
same manner and with the same effect as if set forth herein at length, and any
holder of this Note is entitled to the benefits of and remedies provided in the
Agreements and any other agreements by and between Borrower and Bank. In
addition to Bank’s right of set-off and to any liens and security interests
granted to Bank in the Agreements, the Borrower hereby grants to Bank a security
interest in all of its deposit accounts maintained with and investment property
held by Bank, which shall serve as collateral for the indebtedness and
obligations evidenced by this Note.
No delay or omission on the part of Bank or other holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or of any other right on any
future occasion. Each Borrower under this Note regardless of the time, order or
place of signing waives presentment, demand, protest and notices of every kind
and assents to any one or more extensions or postponements of the time of
payment or any other indulgences, to any substitutions, exchanges or releases of
collateral if at any time there be available to the holder collateral for this
Note, and to the additions or releases of any other parties or persons primarily
or secondarily liable herefor.
Subject to applicable notice and cure periods set forth below, the following
shall constitute events of default hereunder: Borrower’s failure to pay any part
of the principal or interest within ten (10) days of when due or to fully
perform any covenant or obligation under this Note, the Agreements or on any
other liability to Bank by any one or more of the Borrower, by any affiliate of
the Borrower (as defined in 11 USC Section (101)(2)), or by any guarantor this
Note (said affiliate or guarantor herein called “Obligor”); or should any
financial statement, representation or warranty made to Bank by any Borrower or
any Obligor be found to be incorrect or incomplete in any material respect; or
should any Borrower fail to furnish information and documentation to the Bank
sufficient to verify the identity of the Borrower as required under the USA
Patriot Act; or should Borrower commit an event of a default under any of the
Agreements or under any other obligation of any of the Borrower or of any
Obligor; or; or should any Borrower or any



--------------------------------------------------------------------------------



Obligor -die, terminate its existence, allow the appointment of a receiver for
any part of its property, make an assignment for the benefit of creditors; or
should a proceeding under bankruptcy or insolvency laws be initiated by or
against any Borrower or any Obligor; or should Bank determine that Borrower or
any Obligor has suffered a material adverse change in its financial condition or
business operations; or should there occur an attachment, execution, or other
judicial seizure of all or any portion of the Borrower's or any Obligor's
assets, including an action or proceeding to seize any funds on deposit with the
Bank, and such seizure is not discharged within 20 days; or should a final
judgment for the payment of money shall be rendered against any Borrower or any
Obligor which is not covered by insurance or debt cancellation contract and
shall remain undischarged for a period of 30 days unless such judgment or
execution thereon is effectively stayed; or should any guarantor terminate any
guaranty agreement given in connection with this Note, then any one of the same
shall be a material default hereunder and this Note and other debts due the Bank
by any Borrower shall immediately become due and payable at the option of the
Bank without notice or demand of any kind, which is hereby waived. Borrower
shall have a ten (10) day cure period for from the date the Bank notifies the
Borrower of any monetary Events of Default.
Notwithstanding any provision contained in this Note or any other Agreements to
the contrary, in the event of a payment default, Bank’s right to accelerate the
indebtedness evidenced by this Note shall be immediate and without notice to
Borrower of such event of default. With respect any non-payment default under
this Note or the other Agreements which is curable, Bank’s right to accelerate
the indebtedness evidenced by this Note shall be forty-five (45) days after the
Borrower has received written notice thereof from the Bank. For the avoidance of
doubt, in no event shall any notice and right to cure be required or given for
any event of default arising from: any financial statement, report, certificate
or other document furnished prior or pursuant to the Agreements which proves to
be false or misleading in any material respect; should Borrower or any Obligor
voluntarily become a debtor under the Bankruptcy Code, become subject to any
insolvency proceeding, make an assignment for the benefit of creditors or become
subject to any attachment, execution, or judicial seizure of its assets
(including ay funds on deposit with Bank); any failure to repay this Note at
maturity; any commencement of the process of liquidation or dissolution; any
proceeding commenced against it seeking the forfeiture of all or any part of the
collateral securing this Note or other assets as a result of any criminal
activity; the sale, conveyance, transfer or encumbrance of any real property
subject to a Mortgage granted to Bank or a bulk sale transfer of any personal
collateral without the prior consent of Bank; or upon the termination of any
Guaranty Agreement by any Guarantor or the death of any Guarantor.
From and after any event of default hereunder, interest shall accrue on the sum
of the principal balance then outstanding at the variable rate equal to the
Bank's Prime Rate plus 5% per annum ("Default Rate") until such principal and
interest have been paid in full, provided that such rate shall not exceed at any
time the highest rate of interest permitted by the laws of the State of Florida;
and further provided that such rate shall apply after judgment. In addition,
upon default, the Bank may pursue its full legal remedies under the Agreements
and other remedies at law or equity, and the balance due hereunder may be
charged against any obligation of the Bank to any party including any Obligor.
Bank shall not be obligated to accept any check, money order, or other payment
instrument marked "payment in full" on any disputed amount due hereunder, and
Bank expressly reserves the right to reject all such payment instruments.
Borrower agrees that tender of its check or other payment instrument so marked
will not satisfy or discharge its obligation under this Note, disputed or
otherwise, even if such check or payment instrument is inadvertently processed
by Bank unless in fact such payment is in fact sufficient to pay the amount due
hereunder.
Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Note remains outstanding or as long as Bank
remains obligated to make advances, the Borrower shall furnish annually, as
requested, an updated annual report of The Goldfield Corporation and
Subsidiaries as filed with the Securities and Exchange Commission, which, when
delivered shall be the property of the Bank.
The term "Prime Rate," if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate at its
executive offices in Winston-Salem, North Carolina. The Prime Rate is one of
several rate indexes employed by the Bank when extending credit, and not
necessarily the lowest rate. Any change in the interest rate resulting from a
change in the Bank's Prime Rate shall become effective as of the opening of
business on the effective date of the change. If this Note is placed with an
attorney for collection, the Borrower agrees to pay, in addition to principal,
interest, and late fees, if any, all costs of collection, including but not
limited to all reasonable attorneys' fees incurred by Bank. All obligations of
the Borrower shall bind his heirs, executors, administrators, successors, and/or
assigns. Use of the masculine pronoun herein shall include the feminine and the
neuter, and also the plural. If more than one party shall execute this Note, the
term "Borrower" as used herein shall mean all the parties signing this Note and
each of them, and all such parties shall be jointly and severally obligated
hereunder. Wherever possible, each provision of this Note shall be interpreted
in such a manner to be effective and valid under applicable law, but if any
provision of this Note shall be prohibited by or invalid under such law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note. Each Borrower hereby waives all exemptions
and homestead laws as may be permitted by Florida law. The proceeds of the loan
evidenced by this Note may be paid to any Borrower.
From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and the holder hereof, from
time to time may waive or surrender, either in whole or in part any rights,
guaranties, security interests or liens, given for the benefit of the holder in
connection with the payment and the securing of payment of this Note; but no
such occurrence shall in any manner affect, limit, modify, or otherwise impair
any rights, guaranties or security of the holder hereof not specifically waived,
released, or surrendered in writing, nor shall the Borrower or any obligor be
released from liability by reason of the occurrence of any such event. The
holder hereof, from time to time, shall have the unlimited right to release any
person who might be liable hereon, and such release shall not affect or
discharge the liability of any other person who is or might be liable hereon. No
waivers and modifications shall be valid unless in writing and signed by Bank.
The Bank may, at its option, charge any fees for the modification, renewal,
extension, or amendment of any of the terms of this Note permitted by the laws
of the state of Florida. In case of a conflict between the terms of this Note
and any Loan Agreement executed in connection herewith, the priority of
controlling terms shall be first this Note, then the Loan Agreement. This Note
shall be governed by and construed in accordance with the laws of Florida.
REQUIRED INFORMATION FOR A NEW LOAN: To help the government fight the funding of
terrorism and money laundering activities, federal law requires Bank to obtain,
verify and record information that identifies each person or entity obtaining a
loan including the borrower's legal name, address, date of birth, driver's
license, organizational documents or other identifying documents.

1472 FL (1101) NB
Page 2 of 4
 




--------------------------------------------------------------------------------







UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE BORROWER HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS NOTE OR ANY
OF THE LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE BORROWER AND BANK. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BANK TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT
OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY
THIS PROVISION.




(SIGNATURES ON FOLLOWING PAGE)







1472 FL (1101) NB
Page 3 of 4
 




--------------------------------------------------------------------------------





BB&T


PROMISSORY NOTE SIGNATURE PAGE


Borrower:
The Goldfield Corporation
Account Number:
9660933082
 
Note Number: 00011
Note Amount:
$2,000,000.00
 
Date: March 6, 2015





IN WITNESS WHEREOF, the Borrower, on the day and year first written above, has
executed, or caused this Note to be executed by its authorized officer or
representative, under seal.








 
 
 
 
 
Borrower:
 
 
 
/s/ Barry Forbes
 
The Goldfield Corporation, a Delaware Corporation
Witness:
 
 
 
 
 
Barry Forbes
 
By: /s/ Stephen R. Wherry
Print Name:
 
 
 
 
Stephen R. Wherry, its Senior Vice President
/s/ Beverly LePierre
 
 
Witness:
 
 
 
 
 
Beverly LePierre
 
 
Print Name:
 
 
 
 
 




1472 FL (1101) NB
Page 4 of 4
 


